Citation Nr: 1233447	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 1978. 

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Historically, the RO's February 2003 rating decision initially denied the Veteran's claim for service connection for a back condition.  The Veteran did not timely perfect an appeal of this decision.  In a May 2005 rating decision, the RO denied the Veteran's subsequent petition to reopen the service-connection claim, finding no new and material evidence had been submitted.  The Veteran then perfected an appeal of this May 2005 denial to the Board.

The Veteran testified at a hearing at the RO in September 2008, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In July 2009, the Board remanded the petition to reopen the low back claim to the RO, via the Appeals Management Center (AMC), for further evidentiary development, which was then accomplished.  In an April 2011 decision, the Board reopened the service-connection claim for a low back disability based upon the receipt of new and material evidence; and then remanded the underlying service-connection claim for a low back disability on a de novo basis to the AMC for further development and consideration.  The claim has been returned to the Board for further appellate consideration.  

However, still further development and consideration of the service-connection claim for a low back disability is required, so the appeal is again REMANDED to the AMC.  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

Based on documents of record and hearing testimony, the Veteran contends that he injured his back during service, in 1975 and again in 1978; and also had a history of chronic low back pain since those in-service injuries.  At a September 2008 Travel Board hearing, the Veteran testified that he injured his back at Fort Devens in 1975 while driving a vehicle (an "APC") when it hit a tree.  The Veteran testified that his head hit the turret, throwing him backwards.  The Veteran testified that in early 1978, while stationed in Korea at Camp Humphreys, he fell off a ladder and landed on his back, breaking a couple of ribs.  The Veteran testified that following this incident, he was given quarters.  

As an initial matter, the Board notes that with the exception of the Veteran's DD Form 214, a January 1975 entrance examination and report of medical history, and select clinical reports dated March to April 1977 from Darnell Army Hospital, the Veteran's service records from active military service cannot be obtained and are assumed to be either lost or destroyed.  The Board is mindful that, in a case such as this where the Veteran's service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

	(CONTINUED ON NEXT PAGE)

Addendum Opinion by May 2011 VA Examiner

In April 2011, the Board found it necessary to remand this claim so the Veteran could undergo a VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current low back disability.  VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The AOJ arranged for this type of VA examination and medical opinion in May 2011, providing a medical opinion discounting the notion that his current low back disability is etiologically linked to service.  However, the Board finds the May 2011 examination report did not comply with the Board's remand directive for an appropriate VA examination.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In particular, the May 2011 VA examiner's medical opinion is inadequate for resolving the etiology of this disability, such that an addendum opinion is necessary.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Here, the May 2011 VA examiner recorded that the Veteran reported 2 injuries while he was in service, one a fall from a ladder and the other a motor vehicle accident, as well as reporting back pain since these injuries between 1975 to 1978.  The examiner diagnosed the Veteran with lumbosacral degenerative joint disease (DJD), symptomatic with limitations.  The examiner concluded that the Veteran's current low back condition is less likely than not caused by or the result of his active duty service.  


	(CONTINUED ON NEXT PAGE)

The May 2011 VA examiner's rationale included the following language:

As is documented in the C-file, there are no service treatment records available for the Veteran's military service between 1975-1978.  He describes 2 accidents which occurred during active duty, which he feels caused his current low back pain.  However, as noted in a prior decision of April 2004, there are also no records of continuing evaluation or treatment for a low back condition from 1978 until his first claim was made in 2002.  It would seem very unlikely that an injury which occurred in the 1970s, and which the Veteran contends has caused continuous trouble since, would produce no documentation in over 24 years...."

To emphasize, in providing the above negative medical opinion and rationale, the examiner appeared to rely largely on the absence of documented medical treatment, both during service and also for many years in the post-service treatment records.  This medical opinion appears to violate the principles of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Under Buchanan, the mere absence of documented treatment for pain during service and since, such as would be reflected in treatment records, cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms, as he is alleging, although this is evidence to be considered in making this ultimate determination.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  

A recent non-precedential decision by the Court, McGregor v. Shinseki, CAVC No. 06-3589, 2009 WL 426236 (February 23, 2009), involves a case in which the examiner did not consider a Veteran's reported continuity of symptomatology in determining that the Veteran's lumbar spine disability was likely not related to his military service.  In McGregor, the Court stated, "The Board may violate Buchanan either directly by discounting lay testimony solely because it is not corroborated by contemporaneous medical records, or indirectly by relying on a medical opinion that impermissibly rejects the Veteran's lay history solely because it is not corroborated by medical records."  McGregor v. Shinseki, CAVC No. 06-3589, 2009 WL 426236, *2.

Indeed, the physician did not give due consideration to the Veteran's competent account of low back pain symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Ultimately, the examiner provided narrow medical findings and did not account for, and/or consider, the pertinent lay evidence of record.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

It is necessary for the AOJ to arrange for an addendum medical opinion to properly consider his lay statements concerning in-service low back injuries and continuity of low back pain since those alleged injuries.  

Notably, the Board now clarifies the evidence by making a preliminary determination that the Veteran has credibly asserted two in-service low back injuries, during 1975 and 1978, respectively.  The Board makes this finding in light of the Veteran's missing service treatment records and because his allegations of these particular injuries appear to be uncontradicted, even by the few medical findings of record during his period of service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran that are not already of record.

2.  Thereafter, request an addendum opinion from the physician who conducted the May 18, 2011 VA examination to address the etiology of his currently diagnosed lumbosacral degenerative joint disease (DJD).  The claims folder must be made available to the examiner for review prior to the examination, to include a copy of this remand.  In the event that the May 2011 VA examiner is unavailable, then arrange for another VA examination and etiological opinion.

Following a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed lumbosacral degenerative joint disease (DJD) is related to the reported events and injuries during military service.  Why or why not?

For purposes of this examination, the Veteran should presume that the Veteran has credibly asserted two in-service low back injuries, during 1975 and 1978, respectively.  

In making this determination, the examiner must specifically acknowledge and discuss any evidence regarding the Veteran's testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

Consider also that the mere absence of documented treatment for pain during service and since, such as would be reflected in treatment records, cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms, as he is alleging, although this is evidence to be considered in making this ultimate determination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board ultimately will have the responsibility of assessing the probative value of the Veteran's lay testimony concerning both the competency and credibility of the lay testimony.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  The examiner should be provided with a copy of this remand, as well as the remand portion of the April 2011 decision.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


